                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JEFFERY ALLEN McCLELLAN,                       )
AIS #277145,                                   )
                                               )
             Plaintiff,                        )
                                               )
   v.                                          )       CASE NO. 2:16-CV-363-WHA
                                               )
KARLA JONES,                                   )
                                               )
             Defendant.                        )

                                           ORDER

        On June 25, 2019, the Magistrate Judge entered a Recommendation (Doc. #30) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

        1.       The Recommendation of the Magistrate Judge is ADOPTED.

        2.       The plaintiff’s claims alleging violations of his constitutional rights are

DISMISSED with prejudice.

        3.       The plaintiff’s supplemental state tort claim of negligence is DISMISSED

without prejudice to any right the plaintiff may have to proceed on this claim before the

state courts.

        4.       The defendant’s motion for summary judgment is GRANTED insofar as it

addresses claims alleging violations of the plaintiff’s constitutional rights under 42 U.S.C.

§ 1983.

        5.       This case is DISMISSED.
6.    Costs are taxed against the plaintiff.

A separate Final Judgment will be entered in accordance with this order.

DONE this 17th day of July, 2019.



                       /s/ W. Harold Albritton
                       SENIOR UNITED STATES DISTRICT JUDGE




                                      2
